Citation Nr: 1600281	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from October 1974 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a July 2015 decision, the Board remanded the claim for service connection for a low back disability to obtain an addendum medical opinion.  The claim has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an adequate medical examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion or examination based on inaccurate (or unsubstantiated) factual premises has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61(1993).  Additionally, the Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Board's remand, an addendum opinion was obtained in October 2015.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's supporting explanation largely restated the rationale provided in the February 2015 opinion.  The Board finds that the October 2015 addendum opinion is inadequate.

First, the examiner noted that the Veteran's military records were silent for any back injuries, treatments, complaints or conditions.  However, an October 1974 service treatment record noted an impression of trauma to the lumbar area of the Veteran's back.  

Second, the examiner cited the same post-service medical records identified in the February 2015 opinion.  However, the examiner did not address, as specifically requested in the July 2015 Board remand directives, the medical record dated in 2000 in which a physician noted he had treated the Veteran's back pain since 1985.  Moreover, the examiner failed to address positive statements made within the medical records cited.  In the July 1998 private medical statement cited, Dr. PK noted that the Veteran reported injuring his back "on two occasions, last year and again this year."  However, Dr. PK also noted that the Veteran reported experiencing episodes of back pain prior to those injuries.  

Third, the examiner failed to adequately address the Veteran's statements regarding the injury he sustained during service and his ongoing symptoms of back pain.  The examiner instead focused largely on the statements made regarding the Veteran's mental health condition in the February 2015 opinion.  The prior Board remand expressly directed the examiner not to consider the Veteran's schizophrenia.  The examiner stated that the prior opinion did not rely on the Veteran's schizophrenia in determining that the lay statements were not reliable and that the term schizophrenia was never used.  However, review of the February 2015 opinion reflects that the examiner stated "the Veteran developed acute schizophrenia in service, with noted thought disorder."  The examiner then reported that the condition would influence the Veteran's ability to properly recall events of the time.  Additionally, the examiner noted that the Veteran's memory of the injury sustained during service was "inaccurate and clouded by his mental health events, which were acute."  Because the examiner relied on the rationale provided in his February 2015 opinion, he appears to have again relied on the Veteran's schizophrenia in determining that the Veteran's lay account is not reliable.  

Based on the foregoing, the Board finds that remand is necessary to obtain an adequate medical opinion regarding the etiology of the Veteran's low back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with an examination regarding his low back disorder with an examiner other than the examiner who provided the addendum opinion.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  The examiner may not rely on the Veteran's schizophrenia in determining that the Veteran's lay statements are not reliable. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder was incurred in or otherwise related to his military service.  

The examiner must specifically address the following:  1) the relevant service treatment records including the October 1974 service treatment record, which noted an impression of trauma to the lumbar area of the Veteran's back; 2) the Veteran's lay statements regarding the injury sustained falling during service (see February 2015 VA examination report); 3) the Veteran's lay statements regarding his ongoing symptoms of back pain since service; 4) the June 1998 medical statement from Dr. PK; and 5) the March 2000 statement from Dr. JL, which noted that the Veteran received treatment since August 1985 and indicated that the possibility that the Veteran's back condition originated from military service could not be excluded. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




